Citation Nr: 1734709	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  14-25 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether there is new and material evidence to reopen a claim for an acquired psychiatric disorder to include bipolar disorder and depression.

2. Entitlement to service connection for post-traumatic stress disorder (PTSD) to include as due to military sexual trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1979 to March 1987. 

This matter comes before the Board from a December 2010 rating decision of the Board of Veterans' Appeals (Board) Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In July 2016, the Veteran had a hearing at the Central Office before the undersigned Veterans Law Judge (VLJ). At that hearing, the claim for TDIU was withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The July 2004 rating decision is final. 

2. There is new and material evidence received sufficient to re-open the Veteran's claim for acquired psychiatric disorder to include depression and bipolar disorder. 

3. The weight of the evidence is against finding a nexus between the Veteran's current acquired psychiatric disorders, to include depression, and any in-service incident. 

4. The evidence is at least in equipoise to support a causal link between the in-service military sexual trauma and the Veteran's current PTSD symptoms. 


CONCLUSIONS OF LAW

1. The July 2004 rating decision that denied entitlement to service connection for a mental condition is final. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. New and material evidence has been received since the July 2004 rating decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).

4. The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. New and Material Evidence

The Veteran is seeking to reopen a previously denied claim to service connection for her bipolar disorder. Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105. However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

The RO denied the Veteran's claim of entitlement to service connection for a mental condition in a July 2004 rating decision because the record did not include evidence showing that her acquired psychiatric disorder was chronic outside of her December 1985 in-service treatment and assessment for situational depression and adjustment disorder. The Veteran was notified of this decision by an August 2004 letter and she did not appeal the decision or submit new and material evidence within the one year appeal period. Thus, the Board finds that the July 2004 decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has submitted evidence showing treatment for mental health disorders after service. The Veteran has submitted numerous VA treatment records after the July 2004 rating decision was issued that discuss her current psychological symptoms. Additionally, a November 2011 VA examination assessed her current psychological diagnoses and opined as to whether they are related to service. In light of the fact that the threshold for substantiating a claim is low, the Board determines that this new lay and medical evidence suffices as evidence of previously unestablished facts necessary to substantiate the service connection claim for an acquired psychiatric disorder. Thus, the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression, is reopened.

II. Service Connection

Establishing service connection for PTSD requires specific findings. These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304 (f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V). Id.; see 38 C.F.R. §§ 4.125 (a), 4.130 (2015). However, the record reflects that the Veteran's psychiatric health has also been analyzed under the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV) criteria because it was analyzed prior to the release of the DSM-V. See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV). Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and DSM-V.

With respect to the third element of service connection for PTSD, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required. 38 C.F.R. § 3.304 (f); see Doran v. Brown, 6 Vet. App. 283 (1994). DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. However, the record has not indicated and the Veteran has not contended that she was engaged in combat during his military service or that he is claiming a combat-related stressor. Thus, the revised provisions of 38 C.F.R. § 3.304 (f) are inapplicable to her appeal. 

Nevertheless, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304 (f)(5).


A. PTSD

The Veteran reports a military sexual trauma between 1980 and 1981. The Veteran worked in the emergency room as an ambulance driver in service as a front line medic and clinical specialist. She contends that when she first arrived to Korea she was drugged and assaulted by another officer. After finding out she had a sexually transmitted disease, the Veteran testified she did report this incident to a nurse. Also, she reported numerous unwanted sexual advances by her supervisor Sgt. [redacted]. In addition to unwanted sexual advances, she reported witnessing Sgt. [redacted] masturbate over her while she was sleeping.  She filed three grievances with the commander and ultimately left the Army because she could not get out of working with Sgt. [redacted]. She testified that she got agitated due to the lack of action with the third grievance and received a six month rank reduction and reduction in pay. Currently, the Veteran reports participating in the MST group at the VA in Martinsburg.

The Veteran had a VA examination in November 2011. The VA examiner noted a diagnosis of PTSD, major depressive disorder and polysubstance dependence in full remission. The examiner noted that the Veteran's PTSD is linked to her re-experiencing, avoidance symptoms and most of the hyperarousal symptoms and the Veteran's depression is linked to hyperarousal symptoms including irritability, insomnia, impaired concentration, depressed mood, decreased energy, tearfulness and feelings of hopelessness, helplessness, and worthlessness. 

The Veteran reported to the VA examiner that she had childhood sexual trauma. The Veteran discussed at length the harassment by Sgt. [redacted] and noted that it was like a re-enactment of her childhood where no one was there to protect her based on the military's inaction on her grievances. 

The VA examiner noted that the Veteran suffers with re-experiencing symptoms with regular recurrent and distressing thoughts related to "both her childhood trauma and MST". The VA examiner noted that the etiology of the PTSD is related to severe childhood abuse and neglect and is not related to "a fear of hostile military or terrorist activities" 

The Board notes that the Veteran also reported the harassment for Sgt. [redacted] at December 2009 and August 2010 VA treatment appointments and indicated that it had an effect on her mental health. 

Service personnel records show a reduction to private first class in June 1986 based on leaving her assigned unit without an authorized pass to Osan, Korea. August 1988 and September 1988 memos indicate a number of unexcused absences. There are no grievances against Sgt. [redacted] in the military personnel records despite the Veteran's testimony that she filed three written grievances. 

In terms of element (1), the Veteran has a current diagnosis of PTSD. 

In terms of the supporting evidence for the sexual harassment by Sgt. [redacted], the Board finds the Veteran's lay testimony to be credible. Moreover, the Board notes that the Veteran began having unexcused absences directly during the periods in which she noted the pervasive harassment. The Board finds this to be sufficient supporting evidence. 

In terms of a causal link between the Veteran's PTSD and the in-service incident, the Board notes that the evidence shows that the VA examiner noted that the Veteran suffers with re-experiencing symptoms with regular recurrent and distressing thoughts related to "both her childhood trauma and MST". While the VA examiner issued a negative nexus statement, the examiner noted that the etiology of the PTSD is related to severe childhood abuse and neglect and is not related to "a fear of hostile military or terrorist activities". There was no opinion regarding the MST. Moreover, there is a conclusion that the PTSD symptoms are related to both childhood trauma and the in-service incident. Therefore, the evidence is at least in equipoise in terms of finding a causal link between the Veteran's PTSD and the in-service MST. Therefore, the claim is granted. 

B. Acquired Psychiatric Disorder

The Veteran testified that she currently takes Klonopin for bipolar disorder. 

Service treatment records show that the Veteran presented as depressed, teary and frustrated while on active duty in December 1985. She was diagnosed with adjustment disorder with depressed mood. The cited problems included financial stress, separation from husband and work stress. Her current symptoms were sleep and appetite disturbances. 

At a February 1987 ETS examination, the Veteran reported she was in perfect health and not on any medication. 

In August 2010, at a VA treatment appointment, the Veteran reported no recollection of major manic episodes but noted periodic depression that was often related to outside stressor. She has three noted suicide attempts in her history that happened in 1990, 1991 and 2005. In December 2009, the Veteran reported that she has hopelessness and occasional suicidal ideation. 

The Veteran had a VA examination in November 2011. The VA examiner noted a diagnosis of PTSD, major depressive disorder and polysubstance dependence in full remission. The examiner noted that the Veteran's depression is linked to hyperarousal symptoms including irritability, insomnia, impaired concentration, depressed mood, decreased energy, tearfulness and feelings of hopelessness, helplessness, and worthlessness. The VA examiner precluded a diagnosis for bipolar disorder based on no symptoms of mania as well as her current treating psychiatrist's findings. 

The VA examiner noted that the mental health condition in service that the Veteran was treated for was diagnosed as an adjustment disorder with depressed mood related to financial and marital stress and occurred in 1985 prior to the reported MST of 1986-87. Based on this, the VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by service. 

In terms of element (1), the Veteran does have current diagnoses for depression. There, however, appears to be no current diagnosis for bipolar disorder. In terms of element (2), the Veteran did have an in-service mental health treatment in 1985. However, this diagnosis "adjustment disorder with depressed mood" appeared to be related to financial and marital stress. Moreover, the Veteran left military in March 1987 and the earlier mental health symptoms appear to be the 1990 suicide attempt. There is no other evidence to establish that symptoms occurred within a year of discharge. Therefore, the weight of the evidence is against finding a link between the Veteran's in-service depressive episode and her current diagnosis of depression. 




II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an April 2012 letter prior to the initial adjudication of her claim.  She has not alleged any notice deficiency during the adjudication of her claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with an examination that properly documented her conditions. 


ORDER

Entitlement to service connection for post-traumatic stress disorder (PTSD) to include as due to military sexual trauma is granted.

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied. 




______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


